                                                          5:18-mj-00071




Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 1 of 20 Pageid#: 2
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 2 of 20 Pageid#: 3
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 3 of 20 Pageid#: 4
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 4 of 20 Pageid#: 5
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 5 of 20 Pageid#: 6
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 6 of 20 Pageid#: 7
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 7 of 20 Pageid#: 8
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 8 of 20 Pageid#: 9
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 9 of 20 Pageid#: 10
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 10 of 20 Pageid#: 11
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 11 of 20 Pageid#: 12
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 12 of 20 Pageid#: 13
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 13 of 20 Pageid#: 14
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 14 of 20 Pageid#: 15
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 15 of 20 Pageid#: 16
Received by reliable electronic means
and sworn and attested to by
telephone on December 6, 2018.


           xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx




      Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 16 of 20 Pageid#: 17
Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 17 of 20 Pageid#: 18
                                                               xxxxxxxxxxx
        xxxxxxxxxxxxxxxxxxx                   *




                                                                 xxxxxxxxx
        xxxxxxxxxxxxxxxxxxxx                      *




   *in the possession, custody, or control of Katie Harlow



Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 18 of 20 Pageid#: 19
           cell phone found in the possession, custody, or control
           xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
 of Katie Harlow
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx




Case 5:18-mj-00071-JCH Document 1-1 Filed 12/07/18 Page 19 of 20 Pageid#: 20
     xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxx

     xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxx

     xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxx


                                                               Katie Harlow
                                                              xxxxxxxxxxx

xxxxxxxxxxx                               *




Case 5:18-mj-00071-JCH
*in the                Document 1-1
          possession, custody,      Filed 12/07/18
                                 or control        Page 20
                                               of Katie    of 20 Pageid#: 21
                                                         Harlow
